DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
Claims 1-6, 12-18 and 36 as amended on 5/11/2022 are currently pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-18 and 36 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297642 (Borody) and Rodrigues et al (“Biosurfactants: potential applications in medicine”. Journal of Antimicrobial Chemotherapy. 2006, 57, pages 609-618).
The cited document US 2015/0297642 (Borody) is relied upon for the disclosure of a method for restoring gut microbiome in a subject by reconstitution the subject’s microbiome with a therapeutic preparation of microbial cultures derived from GI or from a fecal sample (see entire document including abstract and claims). The beneficial bacteria in the therapeutic compositions include representatives of Bacteriodes and Firmicutes including Bacillus, Lactobacillus, Bifidobacterium, Escherichia (par. 0054, 0057). In the cited method the therapeutic preparations comprise cultured beneficial bacteria and their by-products or biological active molecules (BAMs) including biosurfactant or anti-biofilm/biofilm dissolving compounds (page 7, col. 1, line 18). 
In particular, the cited method of US 2015/0297642 (Borody) for restoring gut microbiome comprises steps: 
collecting a fecal sample(s) or taking a sample(s) from gastrointestinal (GI) tract, wherein the sample comprises a microbial community (abstract, par. 0012, 155);
analyzing the collected sample(s) in order to measure presence of high concentrations of beneficial representatives of Bacteriodes and Firmicutes and to avoid pathogenic bacteria such as Clostridium difficile (par. 0144); thereby, “analyzing the sample for occurrence of various species to determine the identity of microbial species present and the population percentage of each species within the community” and “determining which microbial species within the community are undesirable and which microbial species are beneficial” within the broadest reasonable meaning of the claims, 
isolating the beneficial species including representatives of Bacteriodes and Firmicutes including Bacillus, Lactobacillus, Bifidobacterium, Escherichia (par. 0054,0057) and cultivating the beneficial species to produce a microbial culture with increased cell concentration (par. 0019, 0051); 
reintroducing the microbial culture with increased beneficial cell concentration into the GI tract by administering  a pharmaceutical composition with the cultured microbes derived from GI tract or fecal sample (0067-0071; 0086); and 
introducing or administering microbial growth by-products or bacterial secretory products such as biological active molecules (BAMs) together with the beneficial bacterial species (par. 0083), wherein the microbial BAMs include biosurfactant or anti-biofilm/biofilm dissolving compounds (page 7, col. 1, line 18).
Thus, the cited method comprises identical active steps as required by the claimed method (amended claim 1). The cited document acknowledges that the disclosed method provides for amelioration of dysbiosis associated symptoms, conditions and diseases (par. 0068; for example); and thus, the ratio of beneficial microbial species to undesirable microbial species in the subject’s GI tract increases upon treatment within the broadest meaning of the claims.
As applied to claim 2: the sample is a stool sample (abstract).
As applied to claim 3: in the cited method a mode of administration is an infusion by enema or by transcolonoscopic infusion (0086); wherein in the cited method the biofilm disrupting compounds are administered before administration of therapeutic bacteria-containing compositions (par. 0122 lines 2-3). Thus, the cited method comprises step of cleansing the subject’s GI tract using colon hydrotherapy prior to reintroducing the beneficial bacterial species within the broadest meaning of the claims. 
As applied to claim 4: the cited method comprises administering prebiotics (0055, 0087-0088). 
As applied to claims 5 and 6: in the cited method the subject under treatment is human (0010, 0075. 0077) whose gut microbiome has been disrupted or unbalanced as a result of illness, infection, dietary factors, etc (par. 0128).
As applied to claim 12: in the cited method the therapeutic composition with beneficial species is also administered orally or reintroduced via oral consumption (par. 0086, line 6; par. 0104-0120). 
As applied to claims 13-18: the cited document acknowledges that the method provides for amelioration of various symptoms, conditions and diseases within the broadest meaning of the claims including amelioration or stabilization of digestive, immune, endocrine or cardiovascular  systems including IBS, type I diabetes, diarrhea, insomnia, pain, depression, infections (see par. 0068-0071).
As applied to claim 36: the cited document teaches that the beneficial bacteria in therapeutic compositions include representatives of Bacteriodes and Firmicutes including Bacillus, Lactobacillus, Bifidobacterium, Escherichia (par. 0054, 0057).
Therefore, the cited document US 2015/0297642 (Borody) teaches the same method of restoring or reintroducing beneficial bacteria in GI tract of a subject, wherein the method comprises same active steps including providing beneficial bacteria derived from fecal sample together with biosurfactant. But US 2015/0297642 (Borody) is silent about chemical composition or chemical names of bacterial biosurfactants. 
However, the use of the claimed biosurfactant has been known and used in the  prior art. For example: the reference by Rodrigues teaches that various naturally occurring bacteria including Bacillus and Lactobacillus produce biosurfactants including thehalose lipids, surfactin, iturin and lichenysion (see table 1, page 610), and that the naturally produced biosurfactants are incorporated into probiotic preparations in order to combat infections and to treat immune system (page 615, col. 2, last 3 lines of first paragraph).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide therapeutic preparations with beneficial GI bacteria and their by-products such as biosurfactants including thehalose lipids, surfactin, iturin and lichenysion with a reasonable expectation of success in treating and ameliorating GI conditions and immune system because prior art teaches methods for restoring gut microbiome as intended for ameliorating GI conditions and immune system by administering therapeutic preparations with probiotic beneficial GI bacteria and their by-products including biosurfactants (US 2015/0297642 (Borody)), because the bacterial biosurfactants including that are presently claimed are known to be produced by probiotic bacteria (Rodrigues et al) and because incorporation of bacterial-produced biosurfactants into therapeutic probiotic-containing compositions has been taught and/or suggested by the prior art (Borody and Rodrigues).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 5/11/2022  have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 102 (a)(1) as being anticipated by US 2015/0297642 (Borody) has been  withdrawn because the cited refence does not describe specific biosurfactants as now recited in the amended claim 1. 
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 2015/0297642 (Borody) and Rodrigues et al (“Biosurfactants: potential applications in medicine”. Journal of Antimicrobial Chemotherapy. 2006, 57, pages 609-618) Applicants argue that the Borody does not teach or suggest reintroduction of beneficial bacteria because Borody’s disclosure mostly drawn to providing a pharmaceutical  composition with fecal microbes as intended for transplantation and because donors should meet specific criteria in the disclosure of Borody as par. 0143-0144 (see applicants’ response page 6, second paragraph from bottom of the page).
Thus, it appears that Applicants’ main argument is that donor of fecal microbes and recipient of fecal microbes are different subjects since the disclosure of Borody includes discussion about selection of donor(s) at par. 0143-0144. 
This argument is not found particularly persuasive for several reasons.
The claimed method does not explicitly point out whether donor and recipient are the same because needs and/or conditions of a generic subject under treatment in the claimed method are not clearly delineated.  The cited document clearly teaches that a pharmaceutical composition with cultured beneficial microbes derived from fecal sample provides for restoring healthy gut microbiome, for prevention and treatment of various disorders caused by presence of abnormal microbiota (entire document including par. 0001), and for the same effects as recited in the pending claims 13-18 (par. 0067-0071). Thus, conditions and/or needs of subjects in the cited method are the same as in the claimed method. 
Further, the claimed method does not recite that a donor subject is sick at the moment of sample collection. Thus, the disclosure of Borody about criteria for donor selection or donor health condition at par. 0143-0144 can not be reasonably considered as a teaching away from the claimed method. There is no any indication in the disclosure by Borody that the pharmaceutical composition with fecal bacteria would not be provided or would unsuitable for a donor when the donor is in need of restoring normal microflora. In fact, the other document by Borody explicitly states that the pharmaceutical composition with beneficial bacteria from GI tract can be made/provided from “autologous” fecal sample; for example: see US 9,308,226 (Borody) at col. 29, lines 29-30.  
Furthermore, the claimed cultured “beneficial species” are generic for being at the best limited by bacterial genera (claim 36); and, thus,  can not be reasonably considered as different from the active ingredient(s) or from same beneficial bacterial species including representatives of Bacteriodes and Firmicutes including Bacillus, Lactobacillus, Bifidobacterium, Escherichia in the cited method (par. 0054, 0057).
No claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
August 30, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653